                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                                          UNITED STATES DISTRICT COURT
                  10
                                        NORTHERN DISTRICT OF CALIFORNIA
                  11

                  12        IN RE AMERICAN BANKERS    CASE NO. 4:19-cv-02237-HSG
                            INSURANCE COMPANY OF      (Consolidated with 4:19-cv-03556-HSG)
                  13        FLORIDA
                  14                                  ORDER RE: ADMIRAL INSURANCE
                                                      COMPANY’S REQUEST TO
                  15                                  APPEAR TELEPHONICALLY
                  16
                                                      COMPLAINT FILED: May 3, 2019
                  17
                                                      TRIAL DATE:              November 2, 2020
                  18

                  19        AND ALL RELATED CROSS
                            CLAIMS
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
WALSH MCKEAN FURCOLO LLP                               1
    550 WEST C STREET
         SUITE 950                                    ORDER RE: REQUEST TO APPEAR TELEPHONICALLY
  SAN DIEGO, CALIFORNIA
           92101                                                     USDC CASE NO. 4:19-cv-02237-HSG
 TELEPHONE (619) 232-8486
                     1            For good cause shown, it is hereby ORDERED that counsel for Admiral
                     2      Insurance Company may appear telephonically at the hearing on the Motion for
                     3      Summary Judgment filed by Travelers Indemnity Company, Phoenix
                     4      Insurance Company, and Charter Oak Fire Insurance on February 13, 2020 at
                     5      2:00 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make
                     6      arrangements for the telephonic appearance.
                     7      DATED: 2/5/2020
                                                                   Hon. Haywood S. Gilliam, Jr.
                     8

                     9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
WALSH MCKEAN FURCOLO LLP                                           2
    550 WEST C STREET
         SUITE 950                                                ORDER RE: REQUEST TO APPEAR TELEPHONICALLY
  SAN DIEGO, CALIFORNIA
           92101                                                                 USDC CASE NO. 4:19-cv-02237-HSG
 TELEPHONE (619) 232-8486
